Title: To George Washington from the Massachusetts Council, 10 June 1780
From: Massachusetts Council
To: Washington, George



State of Massachusetts BayCouncil Chamber June 10th 1780
Sir,

This Department has for a Considerable time past been destitute of a General Officer to take the Command & to issue out such Orders from time to time as the Public Service requires, Frequent Complaints are made to this Board of the Conduct of the Continental Officers on the Staff & Disputes & Contentions are often arising among Said Officers whereby the Public Business is greatly retarded & much Injured, It is impossible for this Board to make the necessary Inquirry into the Grounds & reasons of these Complaints & Contentions & to take effectual Measures for the Prevention of the same without greatly interrupting their Attention to the Publick Business which more immediately belongs to their Department, We must therefore request that some proper Officer may be appointed to take the Command here, whose proper Business it would be to make enquiry into those matters & remedy the many Mischiefs that now prevail Such an Appointment would be a great Ease to this Board & essentially serve the Public Interest—We now inclose you a Resolution of the General Assembly of this State passed in Consequence of a Letter lately received from the Committee of Congress for raising Three Thousand Nine hundred & Thirty four Men to be incorporated in the Battalions raised in this State, to serve for the Term of Six Months from their Appearing at Springfield the place of their Rendezvous unless sooner discharged, Your Excellency will please to give Orders for proper Officers to receive these Men at Springfield from the Commissioner who is appointed to deliver them to such Persons as you may appoint for that purpose in order to their being marched to Camp

with all convenient Speed as also for Provisions—The⟨se⟩ to be lodged at Springfield sufficient for their Subsistence during their Stay there. In the Name & behalf of the Council I am, With every Sentiment of Esteem Your Excellency’s Most Obedt Humble Servt

Jer: Powell Presidt

